DENNISON, C. J.
Epitomized Opinion
A steamship without steam called a tug to tow it to doek. The tug company had been, by decree of Federal Court, ordered to publish tariffs, which it had done; the liability for damages caused by the tug company was $100 per day; copies of this had been mailed to steamship company’s office, but last copy mailed had not been seen by officers. High rate of liability was provided upon payment of higher rate -for services. The tug in placing ship ran it into the dock and damaged it. Tug was libeled for damages claimed at $300 per day while being repaired. Judgment was entered for $300 per day by trial court. Court of Appeals held:
1.The sole responsibility for safety of ship being towed is on tug, unless special contract to contrary.
2. On proof of mailing of letter the presumption was that it was delivered, and it takes clear evidence to overcome presumption, and under the facts it must be presumed that pamphlet containing rates was received.
3. The responsibility of addressee of a written notice cannot be avoided by showing that its general office, when it was received, sent it to the wrong department.
4. The decree ordering a uniform rate must be given effect, and the steamship company is bound, by the limit of liability of $100 per day, it being presumed that it had knowledge of decree, and that it received the properly addressed letter.